          Case 2:20-mj-08034-JZB Document 15 Filed 02/05/20 Page 1 of 2




1    Barry Mitchell (#013975)
     Barry@mscclaw.com
2    Molly Brizgys (#029216)
3    Molly@mscclaw.com
     MITCHELL | STEIN | CAREY | CHAPMAN, PC
4    One Renaissance Square
5    2 North Central Avenue, Suite 1450
     Phoenix, AZ 85004
6    Telephone: (602) 358-0293
7    Facsimile: (602) 358-0291
     Attorneys for John Caruso Jr.
8
                                   UNITED STATES DISTRICT COURT
9
10                                     DISTRICT OF ARIZONA
11
     United States of America,                   ) CR-20-8034MJ
12                                               )
                      Plaintiff,                 )
13
                                                 ) NOTICE OF LIMITED APPEARANCE
14   v.                                          ) OF COUNSEL
                                                 )
15   Caruso, et al,                              )
16                    Defendants.                )
                                                 )
17
18           The law firm of Mitchell Stein Carey Chapman, PC, enters its notice of
19   appearance on behalf of Defendant John Caruso Jr. in the above-captioned matter for the
20   limited purpose of appearing on behalf of Mr. Caruso at the Preliminary Hearing and
21   Detention Hearing scheduled for February 7, 2020.
22
                      RESPECTFULLY SUBMITTED on February 5, 2020.
23
                                         MITCHELL | STEIN | CAREY | CHAPMAN, PC
24
25
                                              By:    s:/ Barry Mitchell
26
                                                  Barry Mitchell
27                                                Molly Brizgys
28                                                Attorneys for John Caruso Jr.
     //
       Case 2:20-mj-08034-JZB Document 15 Filed 02/05/20 Page 2 of 2




1
                                  CERTIFICATE OF SERVICE
2
3
            I hereby certify that on this 5th day of February 2020, I caused the foregoing
4
5    document to be filed electronically with the Clerk of Court through the CM/ECF System

6    for filing; and served on counsel of record via the Court’s CM/ECF system.
7
            I further certify that some of the participants in the case are not registered
8
     CM/ECF users. I have mailed the foregoing documents to the following non-CM/ECF
9
10   participants:
11
12                                       N/A
13
        s:/ Jennifer Runyon
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
